MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Dec 21 2020, 8:55 am
court except for the purpose of establishing
                                                                                       CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
William T. Myers                                        Curtis T. Hill, Jr.
Grant County Public Defender                            Attorney General of Indiana
Marion, Indiana                                         Megan M. Smith
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Lemere Joseph Jones,                                    December 21, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-840
        v.                                              Appeal from the
                                                        Grant Superior Court
State of Indiana,                                       The Honorable
Appellee-Plaintiff.                                     Jeffrey D. Todd, Judge
                                                        Trial Court Cause No.
                                                        27D01-1901-MR-3



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-840 | December 21, 2020            Page 1 of 7
[1]   After being tried at a bench trial, Lemere Joseph Jones (“Jones”) was convicted

      of three counts of murder,1 and one count of conspiracy to commit armed

      robbery2 as a Level 3 felony. The trial court sentenced Jones to sixty-five years

      for each of the three murder counts to run consecutive with each other and

      fifteen years for conspiracy to commit armed robbery to run concurrent to the

      murder counts, for an aggregate sentence of 195 years executed. Jones appeals

      his sentence, arguing that the trial court abused its discretion in imposing

      consecutive sentences because he alleges that the trial court failed to state

      reasons for the consecutive sentences.

[2]   We affirm.


                                       Facts and Procedural History
[3]   Jones and his friends Demetrius Jackson (“Jackson”), Jasmine Drake

      (“Jasmine”), and Brittany Drake (“Brittany”), believed that Javon Blackwell

      (“Javon”) was a drug dealer and that he would have drugs and money stashed

      in his residence. Supp. Tr. at 137; State’s Ex. 123 at 156-57. The four of them

      devised a plan to rob Javon. Supp. Tr. at 84, 137-38; State’s Ex. 123 at 156-57.

      On December 30, 2018, Jones and Jackson met Brittany and Jasmine at

      Jasmine’s home just a block away from Javon’s residence. Supp. Tr. at 132-33,

      137; State’s Ex. 119-21, 123 at 157. They drove over to Javon’s house, and




      1
          See Ind. Code § 35-42-1-1.
      2
          See Ind. Code §§ 35-42-5-1(a), 35-41-5-2.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-840 | December 21, 2020   Page 2 of 7
      Jasmine dropped off Brittany and Jackson at the rear of Javon’s house. Supp.

      Tr. at 138; State’s Ex. 123 at 157, 170. Brittany was supposed to serve as a look-

      out in the alley behind Javon’s house. State’s Ex. 123 at 157. Jasmine drove

      around to the front of Javon’s residence and parked so Jones could go to the

      front door. Supp. Tr. at 138; State’s Ex. 123 at 157.


[4]   Jones knocked on the front door and was let into the house by Javon. Supp. Tr.

      at 138; State’s Ex. 123 at 157, 170. Jones asked for a glass of water and went to

      the kitchen, where he unlocked the door to allow Jackson in through the back

      door. Supp. Tr. at 138; State’s Ex. 123 at 157, 170-71. Jackson entered and

      opened fire killing Javon and his two sons, 12-year-old J.B.1 and 11-year-old

      J.B.2, who were present at the home. Supp. Tr. at 25-26, 123-26, 138; State’s Ex.

      123 at 157, 170-71. Jones stole an “assault-style rifle,” a handgun, and a

      Michael Kors bag before fleeing Javon’s residence. Supp. Tr. at 84, 101-02, 138-

      39; State’s Ex. 123 at 157. Afterwards, Jones and Jasmine returned to Jasmine’s

      residence and burned their clothes in a burn barrel in the backyard. Supp. Tr. at

      139; State’s Ex. 123 at 175. Jones also cut off his dreadlocks. Supp. Tr. at 139;

      State’s Ex. 113-15, 123 at 180.


[5]   Javon’s mother arrived at his residence around 1:00 p.m. to pick up J.B.1 and

      J.B.2. Supp. Tr. at 27-28. When she entered the residence, it was dark inside,

      and she noticed Javon on the couch and J.B.1 and J.B.2 huddled together in the

      chair in the living room. Id. at 29-30, 98. She thought that they were asleep, so

      she attempted to wake them up. Id. at 29. A handyman who had arrived to

      work on Javon’s bathroom entered the living room and turned on the lights. Id.
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-840 | December 21, 2020   Page 3 of 7
      Javon’s mother noticed the boys were not breathing and called 911. Id. at 29-

      30.

[6]   Jones was later arrested, and on January 28, 2019, the State charged him with

      three counts of felony murder, armed robbery, and conspiracy to commit armed

      robbery. Id. at 93; Appellant’s App. Vol. 2 at 7-10, 20. Jones was tried in a bench

      trial, and the trial court found him guilty on all charges but vacated the armed

      robbery conviction due to double-jeopardy concerns. Tr. Vol. 2 at 20; Supp. Tr.

      at 158; Appellant’s App. Vol. 2 at 46-47. At the sentencing hearing, the trial court

      found as aggravating factors Jones’s criminal history and the fact that prior

      attempts at rehabilitation had failed, one of the murders was committed in the

      presence of children, one of the victims was less than twelve years old, and

      Jones was on parole at the time he committed the present crimes. Tr. Vol. 2 at

      20; Appellant’s App. Vol. 2 at 46-47. The trial court found no mitigating factors.

      Tr. Vol. 2 at 20; Appellant’s App. Vol. 2 at 47. The trial court imposed

      consecutive sentences of sixty-five years each on the three murder convictions

      and a concurrent sentence of fifteen years on the conspiracy to commit armed

      robbery conviction, which resulted in an aggregate sentence of 195 years

      executed. Tr. Vol. 2 at 21; Appellant’s App. Vol. 2 at 47. Jones now appeals.


                                     Discussion and Decision
[7]   Sentencing determinations are within the trial court’s discretion and will be

      reversed only for an abuse of discretion. Harris v. State, 964 N.E.2d 920, 926

      (Ind. Ct. App. 2012), trans. denied. An abuse of discretion occurs if the decision


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-840 | December 21, 2020   Page 4 of 7
      is “clearly against the logic and effect of the facts and circumstances before the

      court, or the reasonable, probable, and actual deductions to be drawn

      therefrom.” Gross v. State, 22 N.E.3d 863, 869 (Ind. Ct. App. 2014), trans.

      denied. A trial court abuses its discretion if it: (1) fails “to enter a sentencing

      statement at all”; (2) enters “a sentencing statement that explains reasons for

      imposing a sentence -- including a finding of aggravating and mitigating factors

      if any -- but the record does not support the reasons”; (3) enters a sentencing

      statement that “omits reasons that are clearly supported by the record and

      advanced for consideration”; or (4) considers reasons that “are improper as a

      matter of law.” Anglemyer v. State, 868 N.E.2d 482, 490-91 (Ind. 2007), clarified

      on reh’g, 875 N.E.2d 218 (Ind. 2007). If the trial court has abused its discretion,

      we will remand for resentencing “if we cannot say with confidence that the trial

      court would have imposed the same sentence had it properly considered

      reasons that enjoy support in the record.” Id. at 491. The relative weight or

      value assignable to reasons properly found, or those which should have been

      found, is not subject to review for abuse of discretion. Id. The decision to

      impose consecutive sentences lies within the discretion of the trial court. Gross,
22 N.E.3d at 869 (citing Gilliam v. State, 901 N.E.2d 72, 74 (Ind. Ct. App.

      2009)). A trial court is required to state its reasons for imposing consecutive

      sentences or enhanced terms. Id. A single aggravating circumstance may be

      sufficient to support the imposition of consecutive sentences. Id.


[8]   Jones argues that the trial court abused its discretion in sentencing him by

      imposing consecutive sentences. Specifically, he contends that the trial court

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-840 | December 21, 2020   Page 5 of 7
      abused its discretion because, although it listed aggravating circumstances, it

      failed to articulate how it applied those circumstances to both enhance Jones’s

      sentence and to impose consecutive sentences. Jones, therefore, asserts that we

      should remand the case to the trial court to correct the deficiency.


[9]   We disagree. The trial court found several aggravating circumstances that

      could support enhanced and consecutive sentences, and Jones does not

      challenge the validity of any of these aggravating circumstances. The evidence

      showed that Jones had a substantial criminal history and lesser, prior attempts

      at rehabilitation had failed, that one of the murders was committed in the

      presence of children, that one of the victims was less than twelve years old, and

      that Jones was on parole at the time he committed the present offenses. Tr. Vol.

      2 at 20; Appellant’s App. Vol. 2 at 46-47. A trial court may rely on the same

      factors to enhance a sentence and to impose consecutive sentences. Reed v.

      State, 856 N.E.2d 1189, 1199 (Ind. 2006); Gilliam, 901 N.E.2d at 74.

      Additionally, the fact of multiple crimes or victims constitutes a valid

      aggravating circumstance that justifies consecutive sentences. McBride v. State,

      992 N.E.2d 912, 920 (Ind. Ct. App. 2013) (citing O’Connell v. State, 742 N.E.2d
943, 952 (Ind. 2001)), trans. denied. Here, the trial court found multiple valid

      aggravating circumstances to support enhancing Jones’s sentence, and his

      crimes involved multiple victims. These aggravating circumstances were

      sufficient to both enhance his sentence and to justify consecutive sentences.

      We, therefore, conclude that the trial court did not abuse its discretion when it

      imposed enhanced, consecutive sentences.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-840 | December 21, 2020   Page 6 of 7
[10]   Affirmed.

       Bradford, C.J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-840 | December 21, 2020   Page 7 of 7